Voto disidente separado emitido por el
Juez Asociado Señor Rebollo López.
La Sec. 1 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico dispone que la “dignidad del ser humano es inviolable. Todos los hombres son iguales ante la Ley. No podrá establecerse discrimen alguno por motivo de *168raza, color, sexo, nacimiento, origen o condición social, ni ideas políticas o religiosas. Tanto las leyes como el sistema de instrucción pública encarnarán estos principios de esen-cial igualdad humana”. (Énfasis suplido.)
Al discutirse el alcance de la cláusula constitucional ci-tada en el seno de la Convención Constituyente se vertieron, en lo pertinente, expresiones como las siguientes:
Ideas políticas o religiosas: Se reconoce el derecho a tener ideas políticas y convicciones religiosas diferentes y en conflicto entre sí sin que esta diferencia o este conflicto milite en favor o en contra de ciudadano alguno en sus relaciones con el Estado. La libertad de pensamiento y la libertad de conciencia quedan aquí protegidas no sólo en su expresión sino también en las consecuencias de esta expresión.
El más amplio reconocimiento del derecho a diferir y ser, no obstante, tratado con igualdad y protegido en esa diferencia por el poder público, es uno de los rasgos definidores de la democracia liberal. (1) (Énfasis suplido.)
En Clemente v. Depto. de la Vivienda, 114 D.P.R. 763 (1983) —caso en que revocamos la sentencia desestimatoria de la demanda emitida por el tribunal de instancia y en que devolvimos el mismo al mencionado foro para que dilucidara la alegación, por parte del demandante, de que se le despidió de su empleo por razón de discrimen político— expresamos que en “el pasado hemos sido muy celosos y rigurosos en nuestra fundamental tarea de proteger la libertad ideológica contra gestiones represivas del Estado o algunos de sus fun-cionarios”, que el “lenguaje del citado Art. II, Sec. 1, de nuestra Constitución es expreso, claro e inequívoco; prohíbe, y protege a un ciudadano contra toda clase de discrimen”, y que dicho lenguaje sencillamente “garantiza el disfrute de la libertad ideológica a que tiene derecho todo invididuo en una sociedad democrática como la nuestra”. Págs. 767, 768.
*169Igual posición y solución se impone en el presente caso. Se trata de un supuesto acto de persecución política que ale-gadamente desemboca en una investigación de los asuntos fiscales de un ciudadano por parte del Departamento de Hacienda de Puerto Rico con la consabida consecuencia de la notificación de deficiencias contributivas.
Al ser notificado de las deficiencias, el ciudadano acude a los tribunales de justicia haciendo la alegación —“basada” la misma en hechos específicos— de que la investigación fiscal realizada estuvo políticamente motivada.
Ciertamente dicho contribuyente tenía derecho, al igual que el empleado público que alega que es despedido debido a discrimen político, a que el tribunal de instancia dilucidara la referida alegación. Si alguna importancia de tipo jurídico tiene este caso es el planteamiento del demandante sobre posible persecución política; el hecho de si el contribuyente adeuda o no las alegadas deficiencias es secundario.
Naturalmente que el Gobierno de Puerto Rico y los fun-cionarios a los que se hace alusión en la demanda también tienen derecho, ante una alegación y “prueba” de esa natu-raleza, a que se les brinde la oportunidad de refutar la evi-dencia que presente el contribuyente. El dilucidar dicho planteamiento constituía la primera prioridad del tribunal de instancia. Erró al no hacerlo así.
Este Tribunal, sin embargo, en su empeño por no “de-tener [su] acción revisora” pasa por alto y se olvida de que en el presente caso no se ha celebrado un juicio plenario. El mismo fue resuelto por el tribunal de instancia al amparo del procedimiento de sentencia sumaria que establece la Regla 36 de las de Procedimiento Civil. Lo que existe en el expediente del caso respecto a las cuestiones en controversia es meramente unas alegaciones y un “ofrecimiento de prue-ba” por parte del demandante y la correspondiente “refu-tación” por parte del Departamento de Hacienda de Puerto Rico. Por mandato expreso de la propia Regla 36 no procedía que se dictara sentencia sumaria por cuanto existe una *170“controversia real sustancial” en cuanto a hechos materiales en el presente caso. Incidió el tribunal de instancia al así dictarla.
No hay duda de que, de ser cierto lo alegado por el contri-buyente, la acción del Departamento de Hacienda de Puerto Rico merece nuestro más enérgico repudio. Igualmente objetable a nuestro sistema democrático de gobierno, sin embargo, resulta ser la acción de este Tribunal que, al “opta[r] por adjudicar el recurso dentro de estricto Derecho contributivo” impide que se resuelva la imputación de supuesta persecución política, dejando en el limbo la cues-tión; cometiéndose de ese modo una injusticia no sólo con el contribuyente, que tiene perfectísimo derecho a que un tribunal de justicia adjudique su alegación, sino con los funcio-narios públicos contra los cuales va dirigida la imputación en controversia, cuya reputación queda “manchada” para siempre, negándosele la oportunidad a éstos de tener su “día en corte” y de demostrar que lo alegado por el contribuyente es falso.
Por último, y en vista de todo lo anteriormente expre-sado, somos del criterio de que en esta etapa de los procedi-mientos es total y completamente improcedente no sólo que este Tribunal se exprese sobre la corrección o incorrección de las determinaciones fiscales realizadas en el presente caso por el Departamento de Hacienda de Puerto Rico, sino que es igualmente improcedente que nos expresemos sobre si la “prueba ofrecida” por el demandante en apoyo de su ale-gación de persecución política es suficiente o no y cuáles deben ser las consecuencias de ello en la alternativa de que se concluyera que efectivamente hubo discrimen político. Es obvio que en éstos momentos no estamos en la mejor posición para pasar juicio sobre ello. No debemos prejuzgar las cues-tiones en controversia. Debemos/ recordar que nuestra fun-ción es eminentemente revisora y el presente caso no ha sido dilucidado en los méritos.
Por las razones expresadas revocaría la sentencia dictada por el tribunal de instancia y devolvería el caso a ese foro *171con instrucciones de que señale una vista donde deberá eva-luar la prueba que ambas partes tengan a bien presentar respecto a todos los asuntos en controversia, luego de lo cual deberá emitir la sentencia que dicho foro entienda proce-dente en Derecho.
—O—
Voto separado del
Juez Asociado Señor Dávila.
Entiendo que lo que procede en este caso es dejar sin efecto la sentencia y devolverlo a instancia, ya que el ofreci-miento de prueba hecho por los contribuyentes demandantes amerita que se les provea oportunidad de continuar con el procedimiento ordinario en instancia. La posición política del contribuyente, el momento cercano a las elecciones en que se procedió con la investigación fiscal, la forma en que ésta fue iniciada, el destaque que le proveyó el Departa-mento de Hacienda, los funcionarios que la dirigieron, son alegaciones suficientes para requerir una oportunidad de prueba. Toda vez que la única controversia a ser resuelta por el tribunal sentenciador es si ha mediado discrimen por razón de ideas políticas en la investigación contributiva de los contribuyentes demandantes y en la subsiguiente notifi-cación de impuestos, el Tribunal Superior, luego de con-cluido el proceso, deberá reinstalar su sentencia de 13 de setiembre de 1982 en caso de que entienda que no ha media-do irregularidad en el proceso fiscal de autos o deberá anu-lar la notificación de impuestos de demostrarse, en contra-rio, que la misma obedece a un procedimiento inconstitu-cional.
Se serviría muy mal al interés tributario del Estado si se le diera curso a procedimientos contributivos discriminato-rios. Se destruiría la confianza del pueblo en la imparcia-lidad del proceso colector, generando animosidad contra el fisco y, por ende, agravando la gestión impositiva. La tarea judicial de interpretación de las leyes contributivas se vería inmensamente entorpecida. Como este caso demuestra, tras *172la controversia sobre discrimen político suele haber otra sobre interpretación de Derecho contributivo. El Derecho contributivo es muchas veces complejo y difícil; como en tan-tas otras áreas de derecho, la certeza no lo caracteriza.
Ante estas circunstancias, las interpretaciones que de las leyes fiscales haga el Departamento de Hacienda, que las administra, pueden ser de útil ayuda en casos apropiados para el tribunal. El proceso se vicia, sin embargo, cuando la agencia no ha hecho una interpretación bona fide, sino mo-vida por un interés ilegítimo.

(1) 4 Diario de Sesiones de la Convención Constituyente 2562 (1951).